Citation Nr: 9917524	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  99 - 04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for polycythemia vera as 
residual to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Robert J. Golten, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from March 20, 1946, to 
December 21, 1948, and from October 13, 1950, to October 12, 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision denied service 
connection for polycythemia vera as residual to ionizing 
radiation exposure on the grounds that polycythemia vera is 
not a "radiogenic disease" under the provisions of  
38 C.F.R. § 3.311 (1998).  

A previous claim for service connection for polycythemia vera 
as residual to ionizing radiation exposure was denied by the 
RO in March 1985 as not shown in service.  The following 
month, the veteran's claim was reopened under the provisions 
of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984), and 
was again denied by rating decision of December 1985.  That 
decision found that polycythemia vera was not manifested in 
service or within any applicable presumptive period, was not 
a "radiogenic disease" under the provisions of  38 C.F.R. 
§ 3.311b(b)(2); and was specifically excluded as a radiogenic 
disease by  38 C.F.R. § 3.311b(b)(3).  Although the veteran 
submitted a Notice of Disagreement and was issued a Statement 
of the Case, he did not perfect his appeal by submitting a 
Substantive Appeal.  

In August 1989, the veteran undertook to reopen his claim for 
service connection for polycythemia vera due to radiation 
exposure based on new legislation [Radiation-exposed 
Veteran's Compensation Act of 1988, effective May 1, 1988].  
An RO decision of December 1989 denied service connection for 
polycythemia vera as residual to ionizing radiation exposure 
on the grounds that polycythemia vera was not a presumptive 
disease under the provisions of  38 C.F.R. § 3.312(c).  On 
appeal, a Board decision of May 1991 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for polycythemia vera as residual to 
ionizing radiation exposure.  That decision further found 
that polycythemia vera was not a specific disease subject to 
presumptive service connection based on radiation exposure 
under  38 C.F.R. § 3.312(c); that polycythemia vera was not a 
"radiogenic disease" under the provisions of  38 C.F.R. 
§ 3.311b; and that  38 C.F.R. § 3.311b(3) excluded 
polycythemia vera as a "radiogenic disease."

In December 1997, the veteran undertook to reopen his claim 
for service connection for polycythemia vera as residual to 
ionizing radiation exposure, submitting additional evidence 
and arguing that the Federal Court decision in Combee v. 
Brown,  34 F.3d. 1039 (1994) permitted veterans to establish 
a causal connection between their service and the onset of 
diseases not explicitly listed by VA as "radiogenic 
diseases."  That claim was considered new (separate and 
distinct) on the basis of changes in provisions of law or 
regulation creating a new basis for entitlement, and thus not 
a reopening of a prior denied claim.  Sawyer v. Derwinski,  1 
Vet. App. 130, 133 (1991);  Spencer v. Brown,  4 Vet. 
App. 283, 289 (1993);  Walters v. National Associations of 
Radiation Survivors,  473 U.S. 305, 311;  105 S.Ct. 3180, 
3184;  L.Ed.2d. 220 (1985).  That claim was denied by a March 
1998 rating decision, giving rise to this appeal.  


REMAND

The veteran contends that while on active duty from March 20, 
1946, to December 21, 1948, he "was stationed in Japan and 
flew in and out of the islands and all over Japan in 1946."  
His service separation documents show that he received the 
Army of Occupation Medal - Japan.  The Board notes that the 
veteran has not alleged that he was within 10 miles of the 
city limits of Hiroshima or Nagasaki, but has indicated that 
he was based at Yakota Air Force Base.  His separation 
documents show that his military occupational specialty was 
Clerk, General (055), and there is no evidence that he served 
as an aircrew member. 

The veteran further contends that he was exposed to ionizing 
radiation while serving on active duty at Nellis Air Force 
Base from October 13, 1950, to October 12, 1951, and that 
exposure to ionizing radiation during either or both periods 
of active service caused his polycythemia vera, a disease 
first diagnosed in June 1981. 
In support of his claim, he has provided written statements 
and sworn testimony to the effect that on one occasion while 
stationed at Nellis AFB, he acted as Sergeant of the Guard 
and, while patrolling the flight line in a jeep, experienced 
a sudden extremely bright light, followed by a shock wave and 
very severe winds.  He has stated that aircraft and equipment 
were tossed around and that all the glass was blown out of 
almost every building.  He has indicated in statements and 
testimony that the event described coincided with nuclear 
weapons testing in the area.  Further, the veteran has stated 
that no one at Nellis AFB had any advance warning or 
knowledge of the nuclear detonation; that no one was issued 
special clothing; and that no equipment was issued to monitor 
radiation levels.  

The veteran's service medical records are not available and 
are presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  However, copies of 
the veteran's orders to active duty and other service 
department documents pertaining to his second period of 
active service establish that the veteran reported to Nellis 
AFB on October 13, 1950, where he was assigned to the 3595th 
Installations Squadron, while his DD Form 214 for that period 
of active service shows that he was separated at Nellis AFB 
on October 12, 1951.  Atmospheric detonations of nuclear 
devices conducted by the United States in Operation RANGER 
and Operation GREENHOUSE took place during the same period in 
which the veteran was stationed at Nellis AFB.  

38 C.F.R. § 3.311 (1998) addresses "Claims based upon 
exposure to ionizing radiation."  Section 3.311(b)(2) lists 
those diseases which are presumed to be the result of 
exposure to ionizing radiation, and polycythemia vera is not 
listed.  In fact, 38 C.F.R. § 3.311(b)(3) specifically states 
that, "[f]or purposes of paragraphs (a)(1) and (b)(1) of 
this section 'radiogenic disease' shall not include 
polycythemia vera."  In addition, the veteran first 
manifested polycythemia vera in June 1981, nearly 30 years 
after final service separation, and there is no indication 
that such disease was manifest while in service.  
Polycythemia vera is not included as one of the VA-recognized 
"radiogenic diseases" under the provisions of  38 C.F.R. § 
3.309(d)(2) (1998).  Therefore, there is no extended 
presumption period on that basis.  Neither is polycythemia 
vera included among the diseases on the "chronic disease" 
list set forth in  38 U.S.C.A. § 1101(3) (West 1991 & Supp. 
1998) and  38 C.F.R. § 3.309(a) (1998), and there is no 
presumptive period for chronic diseases applicable to 
polycythemia vera.  Therefore, the one-year presumption 
period provided for chronic diseases in  38 U.S.C.A. § 
1112(c)(1-3) (West 1991 & Supp. 1998) and  38 C.F.R. § 
3.307(a) (1998), is also inapplicable.  Consequently, the 
veteran must establish service connection for polycythemia 
vera through direct incurrence or aggravation in service.  38 
U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 1998).  

However,  38 U.S.C.A. § 1113(b) provides that nothing in 
§§ 1112, 1116, or 1117 of this title, subsection (a) of this 
title, or § 5 of Public Law 98-542 shall be construed to 
prevent the granting of service connection for any disease or 
disorder otherwise shown by sound judgment to have been 
incurred in or aggravated by active military, naval or air 
service.  Further,  38 U.S.C.A. § 1154(a) provides that the 
Secretary shall include in the regulations pertaining to 
service connection of disabilities (1) additional provisions 
in effect requiring that in each case where a veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of each such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence, 
and (2) the provisions required by section 5 of the Veteran's 
Dioxin and Radiation Exposure Compensations Act (Public Law 
98-542, 98 Stat. 2727).  

Further,  38 C.F.R. § 3.311(b)(4) provides that if a claim is 
based on a disease other than one listed, the VA shall 
nevertheless consider the claim under the provisions of that 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  Compare Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (regarding the need 
for independent medical evidence).  Since the veteran's claim 
is based on a disease other than one of those listed,  38 
C.F.R. § 3.311(b)(5) cannot be applied to determine a 
delimiting period, and the claimed disability appears to have 
had an onset after five years from the ionizing radiation 
exposure which, if listed, would meet the requirement of that 
subsection.  In any event, the Board finds that the veteran 
has failed to meet the criteria of  38 C.F.R. § 
3.311(b)(1)(i), (ii) and (iii) only because his polycythemia 
vera is not a "radiogenic disease" under  38 C.F.R. 
§ 3.311(b)(1).  

In  Combee v. Brown,  34 F.3d. 1039 (1994), the Federal 
Circuit discussed relevant statutory and regulatory 
provisions and the provisions of the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984) (hereinafter Radiation 
Compensation Act), which Congress enacted in 1984 in 
recognition of the difficulties of showing service connection 
for illnesses associated with radiation exposure.  38 C.F.R. 
§ 3.311b provided a list of both radiogenic and non-
radiogenic diseases to distinguish diseases with an 
ascertained causal connection to radiation from all others.  
In Combee, the Federal Circuit held that a veteran could 
establish service connection on a direct basis by showing 
that the disease was incurred or aggravated in service, or on 
a presumptive basis by showing exposure to radiation under 
specific circumstances and manifestation of a disease listed 
as a radiogenic disease within a certain period following 
service.  The Court held that the Radiation Compensation Act 
or regulations stemming therefrom did not preclude a veteran 
from pursuing direct causation if he was able to do so, 
stating that "[t]o the extent  38 C.F.R. § 3.311b forecloses 
the veteran's right to present proof of actual causation, it 
lacks support in the Act."

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.304(d) (1998).

As noted, the veteran's service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
NPRC.  Where service medical records are missing, VA's duty 
to assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown,  
4 Vet. App. 250, 252 (1993);  citing  Moore v. Derwinski,  1 
Vet. App. 401, 406 (1991); and  O'Hare v. Derwinski,  1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown,  4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski,  2 Vet. App. 24, 25-26 (1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim.  Such assistance 
shall include requesting information as described in § 5106 
of this title.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998). The United States Court of Appeals for Veteran's 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.  
As causative factors of a disease amount to a medical 
question, only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski,  3 Vet. App. 286, 288 (1992).

The veteran has submitted medical records from Highland Park 
Hospital, dated from June 1981 to January 1983; medical 
evidence from his treating physicians at the Mayo Clinic, 
including letters from Joseph P. Colgan, MD, dated in October 
1981, November 1984 and December 1998 and letters from 
Richard B. Tompkins, MD, dated in October 1981, January 1982, 
July 1982, December 1982, June 1983, November 1983, June 
1984, and November 1984; a letter from Gerald H. Sokol, MD, 
dated in January 1998; and a letter from Alvin Winer, MD, 
dated in May 1999.  The December 1998 letter from Dr. Colgan 
states that it was "as likely as not" that the veteran's 
radiation exposure played a contributing role to the 
development of his polycythemia vera.  The January 1999 
letter from Dr. Sokol states, in pertinent part, that based 
upon his review of the veteran's medical record and the 
medical literature, the veteran's "exposure to ionizing 
radiation during his military service likely contributed to 
the development of his polycythemia vera.  It is as likely as 
any other cause that can be invoked as etiologically 
responsible . . . ."  Dr. Winer's May 1999 letter asserts 
that the veteran's development of polycythemia vera was as 
likely service connected [sic] to his exposure to ionizing 
radiation while at the Las Vegas nuclear test site as not.  

The United States Court of Appeals for the Federal Circuit 
has held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of  38 U.S.C.A. 
§ 5107(a).  See Robinette v. Brown,  8 Vet. App. 69 (1995);  
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997);  Beausoliel v. 
Brown,  8 Vet. App. 459, 465 (1996).  In the instant appeal, 
the veteran has submitted competent medical evidence showing 
a clear diagnosis of polycythemia vera; he has stated 
credibly that he was exposed to ionizing radiation while in 
close proximity to a nuclear detonation in an area and at a 
time in which nuclear weapons testing has been confirmed; and 
he has submitted competent medical evidence establishing a 
nexus between the claimed inservice exposure to ionizing 
radiation and the subsequent development of polycythemia 
vera.  For purposes of establishing well-groundedness, the 
credibility of the evidence is presumed.  King v. Brown,  5 
Vet. App.  19, 21 (1993).  The Board finds that the veteran's 
claim is plausible and thus well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1009);  Caluza v. Brown,  7 Vet. 
App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 
1996).

The Board's review of the claims folder shows that in August 
1985, the RO received information showing that nuclear 
detonations in the Operation RANGER series occurred on 
January 27 and 28, 1951 (Able and Baker), and on February 1, 
2, and 6, 1952 (Easy, Baker II and Fox).  Further, nuclear 
detonations in the Operation GREENHOUSE series occurred 
during the period from April 8, 1951 through June 20, 1951.  
See  38 C.F.R. § 3.309(d)(3)(ii)(D)(v)(D) and (E) (1998).  
Both those periods fall within the period in which the 
veteran was stationed at Nellis AFB.  In a November 1985 
letter to the Air Force NTPR, Bolling Air Force Base, the RO 
requested information pertaining to the veteran's presence at 
Nellis AFB during Operation RANGER, the nature of his duties, 
and the recorded level of radiation exposure.  If no 
individual exposure record was available, the reconstructed 
exposure for his unit was requested.  The Air Force NTPR 
responded by sending the RO a copy of a portion of the Code 
of Federal Regulations pertaining to radiation exposure 
claims.  No information regarding the veteran's exposure or 
that of his unit was obtained, and the RO made no further 
attempt to obtain the required information.  That failure to 
properly develop evidence of inservice exposure to ionizing 
radiation constitutes a breach of VA's duty to assist the 
claimant.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

In a July 1994 decision, the Court held invalid a provision 
of the M21-1 VA Adjudication Manual, Part III, para. 5.11, 
limiting substantiation of "radiation risk" activity, for 
purposes of presumptive service-connection, to official 
Defense Nuclear Agency documentation.  The Court found that 
provision to be "a troubling departure from  38 C.F.R. 
§ 3.303(a), which permits substantiation of claims through 
acceptable lay or medical evidence and, more generally, all 
evidence of record.  Furthermore, we find this provision 
unacceptable in light of our holdings that determinations of 
service connection, generally, are to be evaluated in light 
of all evidence of record, and not based solely upon an 
evaluation of medical or official military records."  Earle 
v. Brown,  6 Vet. App. 558, 561 (1994);  Zarycki v. Brown,  6 
Vet. App. 91, 97 (1993).  

In  Ramey v. Brown,  9 Vet. App. 40 (1996);  aff'd sub nom. 
128 F.3d. 1329 (Fed.Cir. 1997) (service connection for a 
cancer not a radiogenic disease due to ionizing radiation 
exposure), the Veterans Court held, in pertinent part, that 
service connection for cancer claimed as secondary to 
inservice ionizing radiation exposure can be accomplished by 
showing that it is one of 15 types of cancer which will be 
presumptively service-connected, or by showing that it is one 
of a list of radiogenic diseases which will be service 
connected provided certain specified conditions are met; or 
direct service connection can be established by showing that 
the disease was incurred or aggravated in service.  In 
reviewing that decision, the Federal Circuit concluded that 
neither the text nor the legislative history of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, 98 Stat. 2725 (1984) required the 
creation of a presumption of service connection, but rather 
directed VA to adopt regulations to serve the statutory 
purpose and "to promote consistency in claims processing and 
decision." [citation omitted]  Further, the Radiation 
Compensation Act directed VA to make determinations of 
service connection in individual cases based on "sound 
medical and scientific evidence" and giving the benefit of 
the doubt to the claimant.  

Further, in  Hardin v. West, 11 Vet. App.  74 (1998), the 
Court of Appeals for Veterans Claims reiterated the three 
ways in which service connection could be established by a 
radiation-exposed veteran for a cancer not included in the 
list of radiogenic diseases and not entitled to service 
connection on a presumptive basis, including on a direct 
incurrence basis, citing  Ramey v. Brown, id., at 44.  
Following Combee v. Brown,  34 F.3d. 1039, 1043 (Fed.Cir. 
1994), the Court stated that service connection for an 
unlisted condition can be pursued under the general VA 
compensation entitlement system, citing both  38 U.S.C.A. 
§ 1110 (basic entitlement to disability compensation for 
wartime veterans) and  38 C.F.R. § 3.303(a).  In addition, 
the Court called attention to a legislative change in  
38 C.F.R. § 3.311(b)(2-4), which provides that: "'If a claim 
is based on a disease other than one of those listed . . . VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant was cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.'".  The Court 
further held that, without regard to the presumptions found 
in  38 U.S.C.A. § 1112 and  38 C.F.R. § 3.309, when a disease 
is first diagnosed after service, service connection may 
therefore be established by evidence demonstrating that the 
disease was in fact "incurred" during the veteran's service 
or by evidence that a presumptive period applied.  See 
Combee,  34 F.3d. at 1042 ("[p]roof of direct service 
connection . . . entails proof that exposure during service 
caused the malady that appears many years later.").  Cosman 
v. Principi,  3 Vet. App. 503, 505 (1992).  

As noted, the veteran has submitted competent medical 
evidence in the form of physicians' opinions to support his 
claim for service connection for polycythemia vera as 
residual to ionizing radiation exposure; and his claim is 
well grounded.  Caluza v. Brown,  7 Vet. App. 498 (1995).  
The Board finds that VA's duty to assist has been triggered 
under  38 U.S.C.A. § 5107(a).  

The Board is aware that  38 C.F.R. § 3.311(b)(3) specifically 
states that, "[f]or purposes of paragraphs (a)(1) and (b)(1) 
of this section 'radiogenic disease' shall not include 
polycythemia vera."  Nevertheless, additional development of 
the evidence is required in order to comply with VA's 
statutory duty to assist the claimant in developing the facts 
pertinent to the claim, to include requesting additional 
information.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
The Board further finds that the statutory mandate to assist 
the veteran, and the determinations of the United States 
Court of Veterans Claims take precedence over the regulatory 
prohibition that "[f]or purposes of paragraphs (a)(1) and 
(b)(1) of this section 'radiogenic disease' shall not include 
polycythemia vera."  The Federal Circuit Court has held that 
the general rule is that where evidence to prove a fact is 
peculiarly within the knowledge and competence of one of the 
parties, fairness requires that party to bear the burden of 
coming forward.  If it does not, it cannot penalize the 
veteran, in whose favor all doubts musts be resolved.  Jensen 
v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  By conducting 
specific information gathering, classification, and storage 
of information concerning nuclear detonations, radiation 
exposure to individuals or units, collateral damage to 
government-owned facilities and similar fact-finding efforts 
and operations, the government is in the best position to 
have reliable medical evidence about the veteran's radiation 
exposure during and subsequent to nuclear weapons detonations 
while stationed at Nellis AFB during the period from October 
1950 through October 1951.  

The Board finds that the statutorily mandated duty to assist 
the claimant under the provisions of  38 U.S.C.A. § 5107(a), 
and the language of  38 C.F.R. § 3.311(b)(2-4), which 
provides that: "'If a claim is based on a disease other than 
one of those listed . . . VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant was cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease'"(emphasis added) authorizes the use of the 
procedural steps outlined in  38 C.F.R. § 3.311(a)(1) and (2) 
and (b(1), et seq., for the development of dose estimates and 
obtaining medical opinions concerning the veteran's radiation 
exposure and any relationship which may exist between such 
radiation exposure and the subsequent development of 
polycythemia vera.  Accordingly, the Board finds that Remand 
is warranted in order to obtain additional evidence necessary 
to resolve those issues.  

The RO is notified that this matter may not be resolved by a 
determination that polycythemia vera is not a "radiogenic 
disease" under the provisions of  38 C.F.R. § 3.311, or that 
further development is not warranted because of the 
prohibition contained in  38 C.F.R. § 3.311(b)(3), or by a 
determination prior to the completion of full evidentiary 
development that the claim is not well-grounded.  Rather, 
full and complete development must be accomplished in the 
same manner as if polycythemia vera were, in fact, a 
radiogenic disease.  In addition, the Board hereby notifies 
the appellant and his attorney that they are free to submit 
additional evidence and argument on the remanded claim during 
the development of the evidence.  Quarles v. Derwinski,  3 
Vet. App. 129, 141 (1992).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268, 271 (1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must notify the appellant and 
his attorney in writing that they are 
free to submit additional evidence and 
argument on the remanded issue during the 
development of the evidence, and that the 
submission of competent scientific or 
medical evidence or authority might 
assist in the establishment of service 
connection for polycythemia vera as 
residual to exposure to ionizing 
radiation. 

2.  The RO should undertake the 
development of evidence in support of the 
veteran's claim for service connection 
for polycythemia vera under the 
regulatory scheme set out in  38 C.F.R. 
§§ 3.309(d) and 3.311(a) and (b) just as 
if polycythemia vera were a radiogenic 
disease, notwithstanding that no 
presumptions may arise from such 
development.  The RO should ask the 
veteran to provide a complete written, or 
dictated and transcribed, statement as to 
the circumstances of his claimed exposure 
to ionizing radiation while serving in 
Japan, including his unit of assignment, 
whether he served in Japan prior to July 
1, 1946, and, if so, whether he performed 
official military duties within 10 miles 
of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to 
perform or support military occupation 
forces such as occupation of territory, 
control of the population, stabilization 
of the government, demilitarization of 
the Japanese military, rehabilitation of 
the infrastructure or deactivation and 
conversion of war plants or materials.  
If the veteran's response to the above-
stated question is in the affirmative, or 
otherwise qualifying, the RO should 
obtain radiation dose data from the 
Department of Defense.  

2.  The RO should obtain from the Air 
Force NTPR, or the appropriate office of 
the Department of Defense, complete 
radiation dose data for the veteran, or 
other members of the 3595th Installations 
Squadron, or reconstructed data for other 
units stationed at Nellis AFB between 
October 13, 1950 and October 12, 1951.  
The RO should further determine whether 
blast damage at Nellis AFB during the 
period from October 13, 1950 to October 
12, 1951 is independently confirmed by 
service department records.  If 
warranted, the RO should obtain unit 
histories and operational records for the 
3595th Installations Squadron, or other 
units stationed at Nellis AFB between 
October 13, 1950 to October 12, 1951, 
from the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The RO 
should thereafter obtain from the VA 
Undersecretary for Benefits an opinion as 
to whether it is at least as likely as 
not that the veteran's polycythemia vera 
resulted from his exposure to ionizing 
radiation during either period of active 
service.

3.  Prior to returning the case to the 
Board, the RO should review the claims 
folder and ascertain whether all actions 
required by this remand decision have 
been fully and completely executed; that 
all development directed herein has been 
conducted; and that all opinions 
requested have been obtained.  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for polycythemia vera as 
residual to exposure to ionizing 
radiation in light of the additional 
evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  The veteran need 
take no action until he is notified.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



